Citation Nr: 9929602	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the veteran's hearing before a member of the Board his 
representative raised the issue of entitlement to service 
connection for dysthymia and alcoholism secondary to service-
connected PTSD.  These issues have not been developed by the 
RO and are not in appellate status.  They are referred to the 
RO for appropriate action.  


REMAND

The veteran is service-connected for PTSD, evaluated as 30 
percent disabling.  His most recent VA PTSD examination was 
performed in April 1993.  His most recent treatment records 
are dated in November 1997.  

During his treatment three VA physicians have stated that the 
veteran is unemployable.  However, it is not clear whether 
the physicians felt that he was unemployable solely because 
of his PTSD or whether his nonservice-connected dysthymia or 
his alcohol dependence contributed to his unemployability, 
and if so, how much.  

During his June 1999 video conference hearing, the veteran 
related that he had been in receipt of Social Security 
Administration (SSA) disability benefits for two or three 
years.  He thought that the basis of the award was his PTSD.  
The SSA disability determination and associated medical 
records have not been associated with the claims folder.  

The veteran testified that he has received treatment for his 
PTSD from the Marion, Indiana and Knoxville, Iowa VA medical 
centers and from St. Francis.  He has not been afforded a 
comprehensive VA psychiatric examination in several years.

During the veteran's hearing before a member of the Board his 
representative raised the issues of service connection for 
dysthymia and alcohol dependence.  Although compensation may 
not be paid for alcohol dependence, it may be service-
connected.  VA O.G.C. Prec. 07-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the BVA.  38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (1998).

In the present case, the undersigned finds that the veteran 
in effect claims that his current dysthymia and his alcohol 
dependence are related to his service-connected PTSD.  The 
issue of service connection for dysthymia is inextricably 
intertwined with the issue of an increased rating for PTSD.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991). Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Therefore, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private 
who treated the veteran for PTSD since 
August 1995.  After securing the 
necessary release, the RO should obtain 
any of these records, whether inpatient 
or outpatient, that are not already in 
the claims folder.  Any records received 
should be associated with the claims 
folder. 

2.  The RO should schedule the veteran 
for a VA PTSD examination, in order to 
determine the extent of the service-
connected PTSD.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  If there are found to be 
psychiatric disorder(s) other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
In particular, the examiner must offer an 
opinion regarding whether the veteran's 
dysthymia and/or alcoholism are related 
to his service-connected PTSD or have 
been aggravated by it.  If aggravation is 
a factor, the examiner must render an 
opinion regarding the percentage of 
disability attributable to that 
aggravation.  The examiner must also 
comment on the extent to which the 
veteran's PTSD and any disabilities 
attributable to it affect occupational 
and social functioning, and to what 
degree, if any, that the disabilities 
affect the veteran's employability.  The 
examiner is asked to express an opinion 
as to which of the following criteria 
best describes the veteran's psychiatric 
disability picture due solely to PTSD:

(1) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss;

(2) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships;

(3) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or

(4) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a separate copy of this remand must be 
made available to the examiner for review 
prior to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  After the above development the RO 
should adjudicate the claim again in 
light of the new schedular criteria for 
PTSD and the Court's holdings in Bernard 
v. Brown, 4 Vet.App. 384 (1993) and 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  They must also review the old 
criteria.  The RO must explain to the 
veteran which criteria were used in 
rating the disability and why the 
selected criteria are more favorable to 
the veteran.

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case that reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
claims file, including the above requested evidence, should 
be returned to this Board for appellate review, if in order.  
No action is required by the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


